                  Case 19-40699-lkg      Doc 15    Filed 09/30/19   Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


BOROWIAK IGA FOODLINER, INC.,             )       Chapter 11
                                          )
       Debtor.                            )       CASE NO. 19-40699
                                          )


 MOTION TO LIMIT THE NOTICE REQUIREMENTS FOR MOTIONS AND OTHER FILINGS
                   AND TO REMOVE PARTIES FROM MATRIX

       NOW COMES the Debtor, Borowiak IGA Foodliner, Inc. by its attorneys, Antonik Law

Offices, and states the following in support of this Motion.

       1.     Debtor filed a voluntary Chapter 11 bankruptcy petition on September 17, 2019.

       2.     The Debtor’s bankruptcy petition contains eighty (80) employees who were listed

as creditors on Schedule E at the time the petition was filed.

       3.     Since the filing, Debtor has filed an Emergency Motion to Pay Employees which

has been granted and the eighty (80) employees’ claims as it appears on Schedule E have

now been paid.

       4.     The Debtor will from time to time be required to file Motions and other documents

which requires service on all creditors and parties of interest which would be cost consuming

and time consuming as to the employee Schedule E creditors that have been paid.

       5.     Debtor requests that it be allowed not to serve the Schedule E employees that

have been paid unless the party has filed a request to be placed on notice for all pleadings.

       6.     Attached as Exhibit A are the Schedule E employees whose claims have been

paid pursuant to the Court Order authorizing the Debtor to pay pre-petition wages.
                 Case 19-40699-lkg      Doc 15       Filed 09/30/19   Page 2 of 5



      WHEREFORE, the Debtor prays that the Court limit its obligation to send notices of

motions, hearings, etc. as stated above to eliminate serving the Schedule E employee

creditors who have been paid, and for such further relief as the Court deems just.



                                         BOROWIAK IGA FOODLINER, INC., Debtor

                                   By    /s/ Douglas A. Antonik____
                                         DOUGLAS A. ANTONIK
                                         Registration #06190629



ANTONIK LAW OFFICES
3405 Broadway - P.O. Box 594
Mt. Vernon, IL 62864
Phone: (618) 244-5739
Fax: (618) 244-9633




                                                 2
                  Case 19-40699-lkg     Doc 15       Filed 09/30/19   Page 3 of 5



                                 CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing instrument was served upon:

      Mark Skaggs, U.S. Trustee’s Office, 401 Main Street, Suite 1100, Peoria, IL 61602
      Jeremy C. Kleinman, Frankgecker LLP, 1327 West Washington Blvd., Suite 5 G-H,
             Chicago, IL 60607
      Patrick J. Hewson, Gilbert, Huffman, Prosser, Hewson & Barke, Ltd., 102 Orchard
             Drive, P.O. Box 1060, Carbondale, IL 62903-1060
      Ray W. Vaughn, Attorney at Law, 108 E. Main Street, Olney, IL 62450
      Ace Hardware Corp., 2200 Kensington Ct., Oak Brook, IL 60523-2103
      Central Cigars-Candy Co., PO Box 420, Lawrenceville, IL 62439
      Citizens National of Albion, 10 West Elm St., Albion, IL 62806
      Coca Cola Bottling Co. Consolidated, PO Box 602937, Charlotte NC 28260-2937
      Direct Energy Business, PO Box 70220, Philadelphia, PA 19176-0220
      Dixie Cream Donuts, 510 West Main, West Frankfort, IL 62896
      Edward Borowiak, 13 N 5th St., Albion, IL 62806-1021
      Frito-Lay, 75 Remittance Drive, Ste 1217, Chicago, IL 60675-1217
      Hartford Financial Services, PO box 415738, Boston, MA 02241-5738
      Heartland Coca Cola Bottling Co., PO Box 74008600, Chicago, IL 60674-8600
      Heritage Petroleum LLC, PO Box 6850, Evansville, IN 47719
      John and Barbara Mckim, PO box 308, Lawrenceville, IL 62439-0308
      Mack’s Auto Sales, Inc., 1172 Catman Court, Marion, IL 62959
      Moran Foods, LLC, 400 Northwest Plaza Dr., Saint Ann, MO 63074
      Supervalu, 11840 Valley View Rd., Eden Prairie, MN 55344
      Troyer Foods, Inc., PO Box 1938, Bloomington, IN 47402-1938
      UNFI Supervalue, PO Box 9008, Champaign, IL 61826
      United Food & Commercial Workers, PO Box 6000, Frankfort, IL 60423-6000
      Trevor Borowiak, 235 W Elm St., Albion, IL 62806


either electronically or by enclosing in an envelope with postage fully prepaid and by
depositing said envelope in a U. S. Post Office mail box in Mt. Vernon, Illinois, on the 30 th day
of September, 2019. The above is true and correct to the best of the undersigned's knowledge.

                                         /s/ Alisha Finke_____
                                         Alisha Finke




                                                 3
Case 19-40699-lkg   Doc 15       Filed 09/30/19   Page 4 of 5




                      EXHIBIT A

        Aden M. Gill
        Alexis N. Piller
        Amanda Harrington
        Andrew P. Gill
        Ashlee Stewart
        Betty J. Elliott
        Betty Laws
        Bobby G. Moore
        Charles L. Daniel
        Cheryl Perrin
        Christa Fisher
        Christina Wright
        Cierra M. Harper
        Craig Borowiak
        Cynthia Taylor
        Dawn Michels
        Deana L. Smith
        Debbie R. Isaac
        Deborah L. Bradham
        Diana Wade
        Diego Borowiak
        Donna Martin
        Dylan J. Hodge
        Elijah F. Laws
        Elliott W. Laws
        Elnora Long
        Emily Jones
        Grace E. Sebaugh
        Gregory D. Keel
        Isaih Martin
        Jamey L. Burton
        Jennifer Norris
        Jerry L. Hays
        John Roberts
        Joshua L. Wagner
        Justin R. Hall
        Justin Harms
        Karen Cline
        Kari L. Rogers
        Karla J. Ridgley
        Katie Askron
        Kelly Hannah
        Kerington R. Long
        Kimberly A. Barnhart


                             4
Case 19-40699-lkg   Doc 15       Filed 09/30/19   Page 5 of 5



        Kurtis T. Seed
        Kyler Gammon
        LaDonna M. Crouch
        Luke Laws
        Madison Harris
        Mary E. Priddy
        Mary K. Kline
        Mary S. Wood
        Masor Borowiak
        McKenzye A. Earnest
        Melissa A. Sweat
        Melissa D. Deisher
        Micah B. Henson
        Michael L. Doan
        Michelle L. Piller
        Mike C. Broedel
        Mille L. Seyfert
        Patrick N. Murphy
        Paul I Sheffer
        Quincie Borowiak
        Randel K. Bachelor
        Raymond B. Higginson
        Rebecca J. Harris
        Reva A. Rice
        Robin L. Girtman
        Sally R. Dunham
        Sarah R. Sparks
        Simon E. Berberich
        Steve Martin
        Susan J. Moore
        Tammy K. Keepes
        Taylor LeCrone
        Telisa K. Laws
        Tiffany M. Emmons
        Trevor Borowiak
        Zakaria R. Jackson




                             5
